Exhibit 10.149

 

Execution Copy

 

 

AMENDMENT NO. 3 TO UNSECURED PROMISSORY NOTE

 

This Amendment No.3 to Unsecured Promissory Note (the "Amendment") is made as of
this 30th day of December, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GOLISANO HOLDINGS LLC, a New York
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Seven Million Dollars ($7,000,000)
dated March 21, 2016, as amended by that certain Amendment No. 1 to Unsecured
Promissory Note dated April 5, 2016 and that certain Amendment No. 2 dated as of
July 21, 2016 (as amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Section 3.11 of the Note is hereby restated in its entirety to read as
follows:

 

3.11     Pari Passu Notes. Maker and Holder acknowledge and agree the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to all principal, interest or other payments due under that (a) certain
Unsecured Promissory Note, dated as of January 28, 2016, as amended by Amendment
No. 1 dated as of March 31, 2016, Amendment No. 2 dated as of April 5, 2016 and
Amendment No. 3 dated as of July 21, 2016 in the original principal amount of
$2,500,000 issued by Maker to Holder (the "First Holder Note") and that certain
Unsecured Promissory Note, dated as of March 21, 2016, as amended by Amendment
No. 1 dated as of April 5, 2016 and Amendment No. 2 dated as of July 21, 2016 in
the original principal amount of $7,000,000 issued by Maker to Holder (the
"Second Holder Note"), that certain Delayed Draw Unsecured Promissory Note,
dated as of July 21, 2016 in the original principal amount of $4,769,996 issued
by Maker to Holder (the “Third Holder Note”, and collectively with the First
Holder Note, Second Holder Note and the Third Holder Note, the “Holder Notes”),
(b) that certain Unsecured Promissory Note, dated as of January 28, 2016 as
amended by Amendment No. 1 dated as of March 31, 2016, Amendment No. 2 dated as
of April 5, 2016 and Amendment No. 3 dated as of July 21, 2016 (the "First Great
Harbor Note"), in the original principal amount of $2,500,000 issued by Maker to
Great Harbor and, that certain Unsecured Promissory Note, dated as of March 21,
2016, as amended by Amendment No. 1 dated as of April 5, 2016 and Amendment No.
2 dated as of July 21, 2016 in the original principal amount of $7,000,000
issued by Maker to Great Harbor (the "Second Great Harbor Note" and together
with the First Great Harbor Note, the “Great Harbor Notes”) and (c) that certain
promissory note, dated as of April 5, 2016, in the original principal amount of
$500,000 issued by Maker to JL-US (the “JL-US Note”) and (d) that certain
Unsecured Delayed Draw Promissory Note dated July 21, 2016 (the "Little Harbor
Note") in the original principal amount of $4,769,996 (or such lesser amount as
is drawn pursuant to the terms thereof) issued by Maker to Little Harbor. Maker
and Holder acknowledge and agree that all payments of principal and interest on
all of the Holder Notes, the Great Harbor Notes, the JL-US Note and the Little
Harbor Note (collectively, the "Investor Notes") shall all be made pro rata with
respect to each such Investor Note based on the unpaid principal balance under
all Investor Notes. I If Holder receives any payment or other amount with
respect to this Note and the other Holder Notes in excess of that which it is
entitled to under this Section 3.11, it shall, and shall be deemed to, hold such
excess amount in trust for the benefit of Great Harbor, Little Harbor and JL-US
to the extent each is entitled thereto and shall pay such excess amount over to
Great Harbor, Little Harbor and/or JL-US, as applicable, as promptly as
practicable. Maker and Holder hereby agree that Great Harbor, Little Harbor and
JL-US are each an express third party beneficiary of this Section 3.11 and it
shall not be amended or modified without the express written consent of Great
Harbor, Little Harbor and JL-US.

 

 

Amendment No.3 to Unsecured Promissory Note (Golisano Holdings)

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 2

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By: /s/ Naomi Whittel_____

       Name: Naomi Whittel

       Title: Chief Executive Officer

 

 

 

GOLISANO HOLDINGS LLC

 

 

By: /s/ B. Thomas Golisano___________________          

        B. Thomas Golisano

        Title: Member

 

 

 

 

The undersigned hereby consent to this Amendment No. 3 to Unsecured Promissory
Note.

 

 

GREAT HARBOR CAPITAL, LLC

 

 

/s/ Mark J. Bugge______________

Mark J. Bugge

Title: Secretary

 

 

JL-Utah Sub, LLC

 

 

/s/ Jonathan B. Rubini__________________

Jonathan B. Rubini

Title: Managing Member

 

 

Amendment No.3 to Unsecured Promissory Note (Golisano Holdings)